ICJ_099_ViennaConventionConsularRelations_PRY_USA_1998-04-09_ORD_01_NA_03_EN.txt. 263

DECLARATION OF JUDGE KOROMA

My decision to vote in favour of the Order granting the interim meas-
ures of protection in this matter was reached only after careful considera-
tion and in the light of the urgency and exceptional circumstances of this
case. Torn as I was between the need to observe the requirements for
granting provisional measures of protection under Article 41 of the Stat-
ute of the Court, thereby ensuring that whatever decision the Court
might reach should not be devoid of object, and the need for the Court to
comply with its jurisdiction to settle disputes between States which, in my
view, includes respect for the sovereignty of a State in relation to its
criminal justice system.

It was, therefore, both propitious and appropriate for the Court to
bear in mind its mission which is to decide disputes between States, and
not to act as a universal supreme court of criminal appeal. On the other
hand, it is equally true that the Court’s function is to decide disputes
between States which are submitted to it in accordance with international
law, applying international conventions, etc. The Order, in my judgment,
complies with these requirements.

Paraguay’s Application, filed on 3 April 1998 instituting proceedings
against the United States for purported violations of the 1963 Vienna
Convention on Consular Relations, inter alia, requested the Court to
grant provisional measures of protection under Article 41 of the Statute
so as to protect its rights and the right of one of its nationals who had
been convicted of a capital offence committed in the United States and
sentenced to death.

The purpose of a request for provisional measures is to preserve as well
as to safeguard the rights of the parties that are in dispute, especially
when such rights or subject-matter of the dispute could be irretrievably or
irreparably destroyed thereby rendering the Court’s decision ineffective
or without object. It is in the light of such circumstances that the Court
has found it necessary to indicate interim measures of protection with the
aim of preserving the respective rights of either Party to the dispute. But
prior to this, the applicant State has the burden of indicating that prima
facie the Court has jurisdiction.

When the facts presented were considered by the Court in the light of
the Vienna Convention on Consular Relations, in particular in relation
to its Articles 5 and 36, and Article I of the Optional Protocol concerning
the Compulsory Settlement of Disputes of 24 April 1963, the Court
reached the correct conclusion that a dispute existed and that its jurisdic-
tion had been established prima facie.

19
264 VIENNA CONVENTION (DECL. KOROMA)

In my view, in granting this Order, the Court met the requirements set
out in Article 41 of the Statute, whilst at the same time the Order pre-
serves the respective rights of either Party — Paraguay and the United
States. The Order called for the suspension of the sentence of execution
of Mr. Breard on 14 April 1998, thereby preserving his right to life pend-
ing the final decision of the Court on this matter, and also recognized the
United States’ criminal sovereignty in matters such as charging, trying,
convicting and sentencing suspects as appropriate, within the United
States or its jurisdiction. I concur with this finding.

In reaching this decision, the Court has also acted with the necessary
judicial prudence in considering a request for interim measures of protec-
tion, in that it should not deal with issues which are not immediately rele-
vant for the protection of the respective rights of either party or which
are for the merits. It also thus, once again, confirmed its consistent juris-
prudence that a provisional measure of protection should only be granted
where it is indispensable and necessary for the preservation of the respec-
tive rights of either party and only with circumspection. It was in the light
of the foregoing consideration that I joined the Court in granting the
request under Article 41 of the Statute.

(Signed) Abdul G. Koroma.

20
